Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No. 333-42000, 333-115003, 333-135435, 333-141307 and 333-149825 on Form S-8 of our report dated March 27, 2008, relating to the financial statements of ClickSoftware Technologies Ltd. as of December 31, 2007, appearing in this Annual Report on Form 20-F of ClickSoftware Technologies Ltd. for the year ended December 31, 2007. Tel Aviv, Israel /s/Brightman Almagor & Co. Date:April 16, 2008 Brightman Almagor & Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu
